Notice of Allowance
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on May 26, 2021 has been entered.
RESPONSE TO AMENDMENT
This Notice of Allowance is responsive to the request for continued examination filed on May 26, 2021 (hereafter “Response”). The amendments to the claims, drawings, and specification are acknowledged, and have been entered. 
Claims 1, 6–10, and 13–18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In a previous Office Action, the Examiner rejected claims 1–7, 9–16, and 18 under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0289317 A1 (“Darapu”). In an effort to overcome the rejection, the Applicant narrowed the scope of claim 1 to recite features not explicitly disclosed by Darapu, or the prior art in general. 
In response, the Examiner indicated that claims 1 and 6–9 as allowable for the reasons set forth in the Final Office Action dated February 8, 2021. Dependent claims 
Sister claims 10–16 and 18 were not allowed because the amendment to independent claim 10 was much broader than the corresponding amendment to sister claim 1.1 Claim 10 merely required the formatting of the digital content item to utilize only “one or more of pixel interpolation, image sharpening, warp stabilization, exposure adjustment, frame averaging, speed reduction, and demonstrative highlighting” (emphasis added). Since Darapu’s analogous formatting of a digital content item utilized at least one of the functionalities in that list, claim 10 stood rejected over Darapu’s disclosure. 
Therefore, in order to comply with the novelty requirement of the Patent Act, the Applicant narrowed the scope of claim 10 by deleting the “one or more” qualifier from the claim. Claim 10 now recites that “in formatting the digital content item of interest the control circuit is configured to utilize pixel interpolation, image sharpening, warp stabilization, exposure adjustment, frame averaging, speed reduction, and demonstrative highlighting.” Darapu only discloses at least one of the aforementioned techniques, namely, demonstrative highlighting. However, Darapu only discloses that one technique; Darapu does not explicitly apply all seven techniques together in a single instance.
This is not to say that all seven techniques were unknown prior to the claimed invention. For example, Japanese Patent 4844220 B2 discloses a digital camera with software that correct images and videos using image sharpening, warp stabilization, exposure adjustment, and frame averaging. However, considering the field of endeavor of both Darapu and the claimed invention, the Examiner does not believe 
For at least this reason, claims 10–18 are now allowed for the same reasons that claims 1 and 6–9 were allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R. Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                 



    
        
            
        
            
        
            
        
            
    

    
        1 There is a typographical error in paragraph 30 of the February 8, 2021 Final Office Action. It should have been written as follows: Claims 10–16 and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0289317 A1 (“Darapu”).